In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Bruno, J.), dated February 9, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint, and denied their cross application for leave to amend the complaint.
Ordered that the order is reversed, on the law, the motion is denied, and the cross application is granted; and it is further,
Ordered that the plaintiffs’ time to serve and file an amended complaint is extended until 20 days after service upon them of a copy of this decision and order with notice of entry; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The record indicates that the plaintiffs have a cause of action pursuant to General Municipal Law § 205-e, based upon alleged violations of the Administrative Code of the City of New York §§ 27-127 and 27-128 (see, Farrington v City of New York, 240 AD2d 697). Accordingly, the plaintiffs’ cross application for leave to amend the complaint to assert a cause of action pursuant to that statute should have been granted (see, Melendez v City of New York, 271 AD2d 416; Sclafani v City of New York, 271 AD2d 430). Bracken, J. P., Joy, Thompson, Goldstein, and Feuerstein, JJ., concur.